2:14-cr-00412-DCN       Date Filed 04/29/20      Entry Number 122        Page 1 of 17




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION

     LEVELLE GRANT,                      )
                                         )
                       Petitioner,       )                No. 2:14-cr-00412-DCN
                                         )
                 vs.                     )                        ORDER
                                         )
     UNITED STATES OF AMERICA,           )
                                         )
                       Respondent.       )
     ____________________________________)

            This matter is before the court on petitioner Levelle Grant’s (“Grant”) motion to

     vacate, set aside, or correct his federal sentence pursuant to 28 U.S.C. § 2255, ECF No.

     112, and the government’s motion to dismiss, ECF No. 118. For the reasons below, the

     court denies Grant’s motion and grants the government’s motion.

                                       I. BACKGROUND

            On June 11, 2014, a grand jury charged Grant with three counts of being a felon

     in possession of a firearm. The bases for two of those counts were arrests made by the

     Colleton County Sheriff’s Office when officers attempted to stop Grant for speeding and

     Grant fled from the officers at a high rate of speed. Both times officers found a firearm

     in Grant’s car after apprehending him. Grant was classified as an armed career criminal

     under the Armed Career Criminal Act (“ACCA”) because he has three prior convictions

     for burglary under South Carolina law. Under the ACCA, Grant faced a mandatory

     minimum sentence of 15 years. Based on Grant’s other criminal history, he faced an

     even higher sentencing range under the United States Sentencing Guidelines (“U.S.S.G.”

     or “Sentencing Guidelines”).




                                                  1
2:14-cr-00412-DCN       Date Filed 04/29/20     Entry Number 122        Page 2 of 17




            Because Grant was less than 18 years old when he committed the three burglaries

     and because the government “concluded that the mandatory minimum under 18

     U.S.C.§ 924(e) was (somewhat) greater than necessary to comply with the purposes set

     forth in 18 U.S.C. § 3553”, ECF No. 118-1 at 3, the government filed an information for

     two counts of Possession of a Firearm in a School Zone to avoid the ACCA mandatory

     minimum sentence, ECF No. 71. Pursuant to a plea agreement, Grant pleaded guilty to

     the information. ECF No. 75. Based on Grant fleeing officers twice, the pre-sentence

     report (“PSR”) applied a two-level adjustment to Grant’s offense level for reckless

     endangerment during flight pursuant to U.S.S.G. § 3C1.2, which the court adopted. ECF

     No. 112-1 at 21. The government then filed a motion for an upward departure and

     upward variance. ECF No. 88. In that motion, the government argued that an upward

     departure was warranted pursuant to U.S.S.G. § 5K2.21, which permits the court to

     depart upward to reflect the actual seriousness of the offense based on conduct

     underlying a charge that was dismissed during a plea agreement. The government also

     sought an upward variance pursuant to 18 U.S.C. § 3553(a) based on a need to protect the

     public from further crimes committed by Grant and to promote respect for the law. On

     November 23, 2015, the court applied both an upward variance and upward departure and

     sentenced Grant to 120 months of imprisonment and 2 years supervised release. The

     Fourth Circuit affirmed Grant’s sentence. United States v. Grant, 665 F. App’x 304 (4th

     Cir. 2016). Grant filed a petition for writ of certiorari, which was denied on May 1, 2017.

     Grant v. United States, 137 S. Ct. 2104 (2017) (Mem.).

            Grant, acting pro se, filed his § 2255 motion on November 16, 2017. ECF No.

     112. The government subsequently filed a motion to dismiss on January 12, 2018. ECF



                                                 2
2:14-cr-00412-DCN       Date Filed 04/29/20       Entry Number 122          Page 3 of 17




     No. 118. Grant responded to the government’s motion on January 30, 2018. ECF No.

     121. Both motions are ripe for review.

                                          II. STANDARD

            Federal district courts are charged with liberally construing petitions filed by pro

     se litigants to allow the development of a potentially meritorious case. See Hughes v.

     Rowe, 449 U.S. 5, 9–10 (1980). Pro se petitions are therefore held to a less stringent

     standard than those drafted by attorneys. See Gordon v. Leeke, 574 F.2d 1147, 1151 (4th

     Cir. 1978). Liberal construction, however, does not mean that a court may ignore a clear

     failure in the pleading to allege facts that set forth a cognizable claim. See Weller v.

     Dep’t of Soc. Servs., 901 F.3d 387, 390-91 (4th Cir. 1990).

            Pursuant to 28 U.S.C. § 2255(a):

            A prisoner in custody under sentence of a court established by Act of
            Congress claiming the right to be released upon the ground that the sentence
            was imposed in violation of the Constitution or laws of the United States,
            or that the court was without jurisdiction to impose such sentence, or that
            the sentence was in excess of the maximum authorized by law, or is
            otherwise subject to collateral attack, may move the court which imposed
            the sentence to vacate, set aside or correct the sentence.

     The petitioner must prove the grounds for collateral attack by a preponderance of the

     evidence.1 See King v. United States, 2011 WL 3759730, at *2 (D.S.C. Aug. 24, 2011)

     (citing Miller v. United States, 261 F.2d 546, 547 (4th Cir. 1958)).




            1
               In deciding a § 2255 petition, the court shall grant a hearing, “[u]nless the
     motion and the files and records of the case conclusively show that the prisoner is entitled
     to no relief.” 28 U.S.C. § 2255(b). The court has reviewed the record in this case and
     has determined that a hearing is not necessary.
                                                   3
2:14-cr-00412-DCN       Date Filed 04/29/20       Entry Number 122         Page 4 of 17




                                         III. DISCUSSION

            Grant raises three issues in his motion. First, he argues that the court erred in

     double counting sentencing enhancements under U.S.S.G. § 3C1.2 and 18 U.S.C.

     § 3553(a) and that his counsel was ineffective for failing to object to and/or appeal the

     double counting. Next, Grant contends that the court committed procedural error under

     18 U.S.C. § 3553(a) by imposing an upward variance in his sentence based on the fact

     that he was an armed career criminal and that his counsel was ineffective for failing to

     object to and/or appeal the error. ECF No. 112-1 at 3. Finally, Grant argues that the

     court erred in enhancing his sentence under U.S.S.G. § 5K2.21 based on the fact that he

     was an armed career criminal, that the court erred in considering the same conduct under

     § 5K2.21 and § 3553(a), and that his counsel was ineffective for failing to object to

     and/or appeal the error. The court addresses each argument in turn.

            A. Double Counting Under U.S.S.G. § 3C1.2 and 18 U.S.C. § 3553(a)

            Grant first argues that the court improperly used his reckless endangerment during

     flight conduct to enhance his offense level under U.S.S.G. § 3C1.2 and to vary upward

     under § 3553(a). Section 3C1.2 of the Sentencing Guidelines increases a defendant’s

     offense level “[i]f the defendant recklessly created a substantial risk of death or serious

     bodily injury to another person in the course of fleeing from a law enforcement officer.”

     Section 3553(a) delineates certain factors that a court shall consider when determining

     whether it should vary upward or downward from the calculated Sentencing Guidelines

     range. In response, the government argues that arguments regarding the Sentencing

     Guidelines, including those regarding double counting, must be raised on appeal as

     opposed to during collateral review, and that Grant failed to raise this issue on appeal.



                                                   4
2:14-cr-00412-DCN       Date Filed 04/29/20      Entry Number 122         Page 5 of 17




     Moreover, the government contends that even if the court were to consider the substance

     of Grant’s argument, the argument fails because double counting only applies when

     conduct is counted twice under two different Sentencing Guidelines provisions, as

     opposed to being counted under a Sentencing Guidelines provision and under § 3553(a).

            Grant’s claim regarding the court’s double counting is procedurally defaulted

     because it was not raised on appeal. The Supreme Court has held that “nonconstitutional

     claims that could have been raised on appeal, but were not, may not be asserted in

     collateral proceedings.” Stone v. Powell, 428 U.S. 465, 478 n.10 (1976). The Fourth

     Circuit has found this to be true of claims of double counting. See United States v. Brice,

     20 F. App’x 155, 155–56 (4th Cir. 2001) (holding that the petitioner’s claim for

     impermissible double counting under the Sentencing Guidelines “alleges non-

     constitutional error which may not now be asserted on collateral review”). In response,

     Grant argues that while this issue was not raised on appeal, his claim for ineffective

     assistance of counsel excuses the procedural default of his double-counting claim. “In

     order to collaterally attack a conviction or sentence based upon errors that could have

     been but were not pursued on direct appeal, the movant must show cause and actual

     prejudice resulting from the errors of which he complains.” United States v.

     Mikalajunas, 186 F.3d 490, 492–93 (4th Cir. 1999). Ineffective assistance of counsel

     may be used to establish cause for default when the petitioner shows that his “attorneys’

     performance fell below an objective standard of reasonableness and that [he] suffered




                                                  5
2:14-cr-00412-DCN       Date Filed 04/29/20       Entry Number 122          Page 6 of 17




     prejudice as a result,” id. at 493, which is the standard for ineffective assistance of

     counsel articulated in Strickland v. Washington, 466 U.S. 668 (1984).

            As such, in order to determine whether the court may consider Grant’s claim, the

     court must first address Grant’s ineffective assistance of counsel claim and determine

     whether Grant’s counsel provided ineffective assistance that would provide cause to

     excuse the procedural default of Grant’s double-counting claim. That claim is properly

     before the court, as ineffective assistance of counsel claims are permitted on collateral

     review. See Massaro v. United States, 538 U.S. 500, 504 (2003) (“[A]n ineffective-

     assistance-of-counsel claim may be brought in a collateral proceeding under § 2255,

     whether or not the petitioner could have raised the claim on direct appeal.”). The court’s

     determination of whether Grant’s counsel was ineffective will apply in determining

     whether Grant’s double-counting claim is procedurally defaulted and in determining

     whether Grant’s independent ineffective assistance of counsel claim is meritorious.

            Grant initially states that his counsel was ineffective for failing to object to and/or

     appeal the fact that the court considered his reckless endangerment during flight conduct

     under § 3C1.2 and under § 3553(a). ECF No. 112-1 at 7. However, in his substantive

     argument on the issue, Grant argues that his counsel was ineffective for failing to

     adequately investigate Grant’s criminal history and its application to classify him as an

     armed career criminal. Id. at 8–9. Construing Grant’s pro se motion liberally, as it is

     required to do, the court will consider both arguments.

            With regard to Grant’s first argument, the court finds that Grant’s counsel was not

     ineffective for failing to object to and/or appeal the fact that the court considered his

     reckless endangerment during flight conduct under § 3C1.2 and under § 3553(a) because



                                                   6
2:14-cr-00412-DCN       Date Filed 04/29/20      Entry Number 122         Page 7 of 17




     the court’s consideration was not impermissible double counting. “Double counting

     occurs when a provision of the Guidelines is applied to increase punishment on the basis

     of a consideration that has been accounted for by application of another Guideline

     provision or by application of a statute.” United States v. Reevey, 364 F.3d 151, 158 (4th

     Cir. 2004). “It is well established that ‘[t]he Sentencing Commission plainly understands

     the concept of double counting, and expressly forbids it where it is not intended.’”

     United States v. Schaal, 340 F.3d 196, 198 (4th Cir. 2003) (quoting United States v.

     Williams, 954 F.2d 204, 208 (4th Cir. 1992)); see also United States v. Hampton, 628

     F.3d 654, 664 (4th Cir. 2010) (“[T]here is a presumption that double counting is proper

     where not expressly prohibited by the guidelines”). Section 3C1.2 prohibits its

     application “where the offense guideline in Chapter Two, or another adjustment in

     Chapter Three, results in an equivalent or greater increase in offense level solely on the

     basis of the same conduct.” Application Note 1, U.S.S.G. § 3C1.2. In other words,

     § 3C1.2 prohibits double counting the conduct in the enhancement with another offense

     guideline or adjustment in the Sentencing Guidelines; however, it does not prohibit

     consideration of that conduct with § 3553(a).

            Grant argues that impermissible double counting may occur when a court

     considers conduct in calculating the applicable Sentencing Guidelines range and then

     uses the same conduct to vary under § 3553(a), relying on United States v. Pepper, 486

     F.3d 408 (8th Cir. 2007). In Pepper, the Eighth Circuit found that the district court

     impermissibly double counted by considering Pepper’s lack of “history of violence”

     when varying downward under § 3553(a) when the court had already accounted for

     Pepper’s lack of criminal history in calculating Pepper’s Sentencing Guidelines range.



                                                  7
2:14-cr-00412-DCN       Date Filed 04/29/20       Entry Number 122        Page 8 of 17




     486 F.3d at 412. However, in a more recent case, the Eighth Circuit, like the Fourth

     Circuit, explained that “[d]ouble counting is prohibited only if the guidelines at issue

     specifically forbid it.” United States v. Pappas, 715 F.3d 225, 229 (8th Cir. 2013). As

     explained above, § 3C1.2 only prohibits consideration of the same conduct under another

     provision of the Sentencing Guidelines. Moreover, as Grant recognizes in his response

     brief, case law outside of the Fourth Circuit is not binding on this court. Therefore,

     Pepper does not convince the court that impermissible double counting occurred.

            In addition, Grant cites to United States v. Meares, 288 F. App’x 892 (4th Cir.

     2008), to show that consideration of the same conduct under the Sentencing Guidelines

     and under § 3553(a) is impermissible. In Meares, the Fourth Circuit held that “[t]he

     district court indisputably used the dismissed conduct in Count Three to both calculate

     the advisory guideline range and depart upward under § 5K2.21. As this form of double

     counting is expressly prohibited by § 5K2.21, the court’s application of the Guidelines

     was erroneous.” 288 F. App’x at 894. The issue in Meares was that the court used the

     same conduct to calculate the applicable Guidelines range and to apply the § 5K2.21

     enhancement in direct contradiction of the plain language of § 5K2.21, which prohibits

     this type of double counting. The district court in Meares did not improperly consider the

     same conduct under the Sentencing Guidelines and under § 3553(a), which is what Grant

     alleges here.

            Grant also relies on Reevey, in which the defendant argued that the court

     impermissibly double counted his conduct under a threat-of-death sentencing

     enhancement, U.S.S.G. § 2B3.1(B)(2)(F), and under his 18 U.S.C. § 924(c) conviction

     and sentence for possessing a firearm during a crime of violence or drug trafficking



                                                  8
2:14-cr-00412-DCN         Date Filed 04/29/20        Entry Number 122      Page 9 of 17




     crime. 364 F.3d at 158. The Fourth Circuit agreed because the relevant Application Note

     under the Sentencing Guidelines expressly prohibited the imposition of the threat-of-

     death enhancement when the defendant possessed and used a firearm that he was

     convicted of possessing under § 924(c). Id. at 159. In other words, and again consistent

     with the rule articulated by the Fourth Circuit, this was an instance of impermissible

     double counting because the Guidelines expressly prohibited it. As discussed above,

     Section 3C1.2 does not prohibit the consideration of the same conduct under § 3C1.2 and

     § 3553(a), and the court has been unable to locate any Fourth Circuit case law that

     suggests otherwise. As such, the court is unconvinced that doing so is impermissible

     double counting. 2

            When a claim has no chance of proving meritorious, counsel is not ineffective for

     failing to raise it. Mikalajunas, 186 F.3d at 493. Therefore, Grant’s counsel was not

     ineffective for failing to object to and/or appeal the court’s consideration of his reckless

     endangerment during flight conduct under both § 3C1.2 and § 3553(a). Grant’s argument

     that the court erred in doing so remains procedurally defaulted, and Grant’s claim of

     ineffective assistance of counsel also fails.

            As mentioned above, under this ground for relief, Grant presents two arguments

     as to why his counsel was ineffective. While Grant initially states that his counsel was

     ineffective for failing to object to and/or appeal the court’s double counting under



            2
                The court admits that the analysis here is circular. In order for the court to
     determine whether it can consider the merits of Grant’s double-counting claim, it has to
     determine if counsel was ineffective for failing to raise the issue. In making that
     determination, the court has to consider the legal viability of the double-counting claim,
     because if the legal argument is untenable, then counsel cannot be ineffective for failing
     to raise it. In other words, despite the fact that the claim is procedurally defaulted, the
     court still ends up considering the merits of the claim.
                                                     9
2:14-cr-00412-DCN      Date Filed 04/29/20       Entry Number 122         Page 10 of 17




     § 3C1.2 and § 3553(a), Grant substantively argues that his counsel was ineffective for

     failing to investigate Grant’s armed career criminal designation. Grant contends that if

     counsel had done so, he would have discovered that Grant’s burglaries were not violent

     felonies under the ACCA. He also argues that his counsel was deficient for failing to be

     apprised of the Fourth Circuit’s holding in United States v. McLeod, 808 F.3d 972 (4th

     Cir. 2015), which was issued more than two months prior to Grant’s sentencing. Grant

     argues that McLeod stands for the proposition that South Carolina burglary is not a

     violent felony under the ACCA, meaning that Grant was improperly classified as an

     armed career criminal, and Grant’s counsel was ineffective for failing to make such an

     argument. However, this claim of ineffective assistance of counsel is unrelated to

     Grant’s argument regarding alleged double counting with § 3C1.2 and § 3553(a).

     Counsel’s alleged ineffective assistance must relate to the procedurally defaulted claim

     because counsel’s ineffective failure to raise the claim in the first place is what provides

     the cause for considering a procedurally defaulted claim. Counsel’s ineffective assistance

     with respect to one issue does not excuse counsel’s failure to raise a different issue. As

     such, any alleged ineffective assistance of counsel related to Grant’s armed career

     criminal designation cannot serve as cause to excuse the procedural default of Grant’s

     claim regarding double counting. Therefore, Grant’s double-counting claim is

     procedurally defaulted, and the court cannot consider it.3


            3
                Grant raises this argument—that his counsel was ineffective for failing to realize
     that he was not an armed career criminal under McLeod—again as an independent claim
     of ineffective assistance of counsel with his second ground for relief, which argues that
     the court erred in considering Grant to be an armed career criminal. Grant’s allegation of
     ineffective assistance of counsel could excuse the procedural default of that ground for
     relief, as the two are related. As such, the court substantively considers the argument in
     the next section.

                                                  10
2:14-cr-00412-DCN      Date Filed 04/29/20      Entry Number 122         Page 11 of 17




            B. Upward Variance Based on Armed Career Criminal Status

            Next, Grant argues that the court committed a procedural error under § 3553(a) by

     imposing an upward variance in Grant’s sentence based on the fact that Grant would

     qualify as an armed career criminal when Grant did not actually qualify as such. Grant

     was not classified as an armed career criminal under the ACCA due to the plea

     agreement, but the fact that Grant would have been an armed career criminal absent the

     plea agreement was discussed in the PSR and during sentencing. Grant argues that prior

     to his sentencing, the Fourth Circuit held in McLeod that South Carolina burglary is not a

     qualifying violent felony under the ACCA, and because his armed career criminal

     designation would be based on South Carolina burglary convictions, he would not be an

     armed career criminal. Grant also argues that his counsel was ineffective for failing to

     object to the court treating Grant as an armed career criminal.

            Again, this issue was not raised on appeal, meaning that Grant must show cause

     and prejudice to excuse the claim’s default. To do so, Grant uses his ineffective

     assistance of counsel claim and particularly relies on McLeod. However, Grant’s

     reliance on McLeod is misplaced, as McLeod does not stand for the general proposition

     that South Carolina burglary is not a violent felony under the ACCA.

            In McLeod, the defendant challenged his armed career criminal designation on

     direct appeal, arguing in part that his South Carolina convictions for second-degree

     burglary did not qualify as violent felonies under the ACCA. 808 F.3d at 973. By brief

     way of background, the ACCA imposes a mandatory minimum sentence of 15 years for

     anyone who is convicted of being a felon in possession of a firearm and has three

     previous conviction for a violent felony, i.e., predicate offenses. 18 U.S.C. § 924(e)(1).



                                                 11
2:14-cr-00412-DCN      Date Filed 04/29/20       Entry Number 122        Page 12 of 17




     A “violent felony” includes the crime of burglary, id. § 924(e)(2)(B)(ii), which refers to

     the generic definition of burglary, Taylor v. United States, 495 U.S. 575, 598 (1990). In

     McLeod, the Fourth Circuit explained that the modified categorical approach could be

     used to determine whether a South Carolina burglary conviction constituted a generic

     burglary, and therefore a violent felony under the ACCA. McLeod, 808 F.3d at 977. The

     modified categorical approach permits a court to determine whether a conviction

     qualifies as a predicate offense “by consulting the trial record—including charging

     documents, plea agreements, transcripts of plea colloquies, findings of fact and

     conclusions of law from a bench trial, and jury instructions and verdict forms.” Id. at

     975.

            The issue that arose in McLeod with the application of the modified categorial

     approach was that McLeod was originally charged by an indictment with violent second-

     degree burglary under S.C. Code Ann. § 16-11-312(B) but then pleaded guilty to

     nonviolent second-degree burglary under S.C. Code Ann. § 16-11-312(A). Id. at 976. As

     such, McLeod’s indictment became irrelevant in determining the crime of conviction, and

     the government did not present charging documents, a written plea agreement, a

     transcript of a plea colloquy, or a factual finding by the trial court to show that McLeod’s

     crime of conviction, nonviolent second-degree burglary, was the same or narrower than

     generic burglary. As such, the Fourth Circuit could not apply the modified categorial

     approach and “determine whether McLeod pleaded guilty to generic burglary with

     respect to four of his 1998 burglary convictions,” meaning that “they cannot serve as

     predicate offenses under [the] ACCA.” Id. at 977.




                                                  12
2:14-cr-00412-DCN      Date Filed 04/29/20       Entry Number 122        Page 13 of 17




            In sum, McLeod does not stand for the proposition that a South Carolina burglary

     conviction is not a violent felony under the ACCA. Instead, the Fourth Circuit simply

     concluded that, in that case specifically, it did not have the information necessary to

     apply the modified categorial approach to determine whether McLeod’s convictions were

     violent felonies under the ACCA. As the government notes, the Supreme Court

     eventually held that the modified categorical approach cannot be applied to determine if a

     crime qualified as a violent felony under the ACCA. Mathis v. United States, 136 S. Ct.

     2243, 2253 (2016). However, Mathis was decided after Grant was sentenced, meaning it

     had no effect on Grant’s designation as an armed career criminal.

            Grant argues that Mathis should have been applied to his case because Mathis was

     decided before his sentence was final on May 1, 2017, which is when the Supreme Court

     denied his petition for certiorari. In so arguing, he relies on Griffith v. Kentucky, 479

     U.S. 314 (1987). However, Griffith held that new constitutional rules of criminal

     procedure, i.e., conduct during criminal prosecutions, should be applied retroactively to

     cases that are pending on direct review and therefore not yet final. 479 U.S. at 328.

     Griffith’s holding does not require retroactive application of Mathis because Mathis did

     not announce a new constitutional rule of criminal procedure. Instead, Mathis rejected

     the use of the modified categorial approach to determine whether a crime of conviction is

     the same or narrower than the relevant generic offense in the ACCA. 136 S. Ct. at 2257.

     The Fourth Circuit has confirmed this to be the case, explaining that “Mathis did not

     announce a retroactively applicable substantive change in the law” but instead “reiterated

     and clarified the application of the categorical approach or the modified categorical

     approach, to determine whether prior convictions qualify as predicates for recidivist



                                                  13
2:14-cr-00412-DCN      Date Filed 04/29/20       Entry Number 122         Page 14 of 17




     enhancements.” Brooks v. Bragg, 735 F. App’x 108, 109 (4th Cir. 2018). As such,

     Mathis could not have been applied to Grant’s case, even though it was not yet final

     when Mathis was decided. Therefore, McLeod had no impact on Grant’s designation as

     an armed career criminal. Again, counsel cannot be defective for failing to raise an

     argument with no merit. As such, Grant’s ineffective assistance of counsel claim fails,

     and his claim regarding his armed career criminal status is procedurally barred from the

     court’s review.

            C. U.S.S.G. § 5K2.21

            Grant initially lists his third ground for his motion as “the court erred in

     enhancing Mr. Grant’s sentence under Section 5K2.21, U.S.S.G.; and counsel was

     ineffective for failing to object and/or appeal same.” ECF No. 112 at 6. Then in his

     memorandum, he states that “[t]he court erred in double counting applied sentencing

     enhancements under U.S.S.G. 5K2.21 and 18 U.S.C. 3553; and counsel was ineffective

     for failing to object.” ECF No. 112-1 at 3. However, he returns to his initial argument

     and substantively argue that the court erred by enhancing his sentence under § 5K2.21

     based on the fact that Grant would have been sentenced as an armed career criminal,

     which was erroneous. Id. at 14–15. Then, in his response to the government’s motion,

     Grant argues substantively that the court erred in double counting sentencing

     enhancements under § 5K2.21 and § 3553. ECF No. 121 at 8–9. Because the court

     construes pro se filings liberally, the court will consider both arguments. These issues

     were not considered on appeal, meaning Grant must show ineffective assistance of

     counsel to establish cause for excusing procedural default.




                                                  14
2:14-cr-00412-DCN       Date Filed 04/29/20      Entry Number 122        Page 15 of 17




            Like Grant’s ineffective assistance of counsel claim with his first claim, his

     counsel’s failure to object to his armed career criminal designation would not excuse the

     procedural default of Grant’s unrelated claim regarding § 5K2.21 and § 3553(a).

     Counsel’s failure to object to one alleged error does not excuse the procedural default of

     another alleged error. Turning to Grant’s argument regarding double counting under

     § 5K2.21 and § 3553(a), Grant’s counsel was not ineffective for failing to object to

     and/or appeal the court’s double consideration of the seriousness of Grant’s dismissed

     charges because it was not impermissible double counting. As discussed above, double

     counting only occurs when conduct is counted twice in contradiction to an express

     prohibition by the Sentencing Guidelines. Section 5K2.21 prohibits consideration of the

     same conduct if it “enter[ed] into the determination of the applicable guideline range.”

     However, § 3553(a) is not used to determine the applicable Guidelines range. Instead, it

     is used to vary upward or downward for the applicable Guideline range. Therefore,

     § 5K2.21 does not expressly prohibit the consideration of conduct under § 5K2.21 and

     under § 3553(a).

            Grant relies again on Meares in support of his argument. However, as discussed

     above, the Fourth Circuit held that the district court erred in considering the same

     conduct when departing upward under § 5K2.21 and determining the applicable

     Guidelines range and applying a sentencing enhancement under § 3A1.1, which is

     expressly prohibited by § 5K2.21. 288 F. App’x at 894. Section 5K2.21 does not

     prohibit the consideration of the same conduct in departing upward under § 5K2.21 and

     varying upward under § 3553(a), meaning no impermissible double counting occurred.

     Because this was not an instance of impermissible double counting, Grant’s counsel was



                                                  15
2:14-cr-00412-DCN      Date Filed 04/29/20       Entry Number 122         Page 16 of 17




     not ineffective for failing to object to and/or appeal it. As such, Grant’s ineffective

     assistance of counsel claim fails, and the double-counting claim is still procedurally

     defaulted.

            Finally, Grant requests that the court take judicial notice of his post-conviction

     rehabilitative accomplishments. Grant explains that, at the time of his response brief, he

     was enrolled in a technical collegiate level welding course and a technical collegiate level

     computer applications course and that he had completed various workbooks, education

     courses, and seminars. The court commends Grant on these accomplishments and

     Grant’s commitment to bettering himself while incarcerated. However, these

     achievements do not provide a basis for which the court to grant any relief.

            Rule 11(a) of the Rules Governing § 2255 Proceedings provides that the district

     court “must issue or deny a certificate of appealability when it enters a final order adverse

     to the applicant.” A certificate of appealability may issue “only if the applicant has made

     a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). An

     applicant satisfies this standard by establishing that reasonable jurists would find that the

     district court’s assessment of the constitutional claims is debatable or wrong and that any

     dispositive procedural ruling by the district court is likewise debatable. Miller–El v.

     Cockrell, 537 U.S. 322, 336–38 (2003). Here, Grant does not meet this standard because

     there is nothing debatable about the court’s resolution of his § 2255 petition




                                                  16
2:14-cr-00412-DCN     Date Filed 04/29/20    Entry Number 122         Page 17 of 17




                                     IV. CONCLUSION

            For the foregoing reasons the court DENIES Grant’s motion and GRANTS the

     government’s motion. A certificate of appealability is DENIED.

            AND IT IS SO ORDERED.




                                        DAVID C. NORTON
                                        UNITED STATES DISTRICT JUDGE

     April 29, 2020
     Charleston, South Carolina




                                              17
